                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Lynchburg Division


 ATLANTIC COAST PIPELINE, LLC,

                               Plaintiff,

        v.                                                     Case No. 6:19-cv-00075-NKM

 0.36 ACRE, MORE OR LESS, IN BUCKINGHAM
 COUNTY, VIRGINIA, LOCATED ON A
 TRIANGULAR PARCEL OF LAND LOCATED IN
 THE NORTHWEST CORNER OF PARCEL
 IDENTIFICATION NUMBER 91-66 FURTHER
 DESCRIBED AS THAT UNDELINEATED TRACT OF
 LAND ON TAX MAP SECTION 91 AND GIS MAP OF
 SAID SECTION COMPOSED OF UNKNOWN SIZE
 SITUATED IN THE JAMES RIVER DISTRICT, AND
 BEING BOUNDED ON THE NORTH BY PARCEL
 IDENTIFICATION NO. 91-67, ON THE EAST AND
 SOUTH BY PARCEL IDENTIFICATION NO. 91-66,
 ON THE WEST BY “OLD ROUTE NO. 660” AND
 PARCEL IDENTIFICATION NO. 91-23; AND BEING
 FURTHER SHOWN ON SURVEY PLAT RECORDED
 IN PLAT BOOK 4, PAGE 45 OF THE PUBLIC
 RECORD,

         and

 ALL UNKNOWN OWNERS,

                               Defendants.


               NOTICE OF FILING OF COMPLAINT IN CONDEMNATION

       Plaintiff Atlantic Coast Pipeline, LLC (“Atlantic”), by counsel, and pursuant to Federal

Rule of Civil Procedure 71.1(d), hereby notifies you, the Unknown Owners of Tract No. 09-017.5

in Buckingham County, Virginia, that Atlantic has filed a Complaint in Condemnation

(“Complaint”) in the United States District Court for the Western District of Virginia. The

property interests to be condemned are located on that certain triangular piece of real property in



 Case 6:19-cv-00075-NKM Document 3 Filed 11/06/19 Page 1 of 5 Pageid#: 180
Buckingham County, Virginia, identified as a portion of Parcel Identification Number 91-66, and

is further described as that undelineated tract of land on tax map section 91 and GIS map of said

section composed of unknown size situated in the James River District, and being bounded on the

north by Parcel Identification No. 91-67, on the east and south by Parcel Identification No. 91-66,

on the west by “old Route No. 660” and Parcel Identification No. 91-23; and being further shown

on survey plat recorded in plat book 4, page 45 of the public records of said County (the

“Property”).

       PLEASE TAKE FURTHER NOTICE THAT this is an action to condemn the following

property interests, consisting of 0.36 acre, more or less, which are also set forth in the Complaint

and more fully described therein:

       Amount of Permanent Easement:                         0.07 acre

       Amount of Temporary Easement:                         0.29 acre

       PLEASE TAKE FURTHER NOTICE THAT the authority for the taking is based on

Section 7(h) of the Natural Gas Act, 15 U.S.C. § 717f(h). The property interests taken will be used

for the construction, operation, and maintenance of a natural gas pipeline as authorized and

approved by the Federal Energy Regulatory Commission via the issuance of a Certificate of Public

Convenience and Necessity.

       PLEASE TAKE FURTHER NOTICE THAT you may serve, in writing, an answer and

grounds of defense to the Complaint, setting forth any objection or defense to the taking or

damaging of the property or to the jurisdiction of the Court to hear the case, and a request to

proceed with either the appointment of Commissioners or empanelment of a jury for the

determination of just compensation, on Atlantic’s attorney within twenty-one (21) days after being

served with this Notice.




                                   2
 Case 6:19-cv-00075-NKM Document 3 Filed 11/06/19 Page 2 of 5 Pageid#: 181
       PLEASE TAKE FURTHER NOTICE THAT Atlantic’s attorney may be served at the

following address:

       ATTN: Richard D. Holzheimer, Jr.
       McGuireWoods LLP
       652 Peter Jefferson Parkway, Suite 350
       Charlottesville, VA 22911

       PLEASE TAKE FURTHER NOTICE THAT the failure to serve an answer constitutes

consent to the taking and to the Court’s authority to proceed with the action and fix the

compensation.

       PLEASE TAKE FURTHER NOTICE THAT if you do not serve an answer, you may

file a notice of appearance.

       PLEASE TAKE FURTHER NOTICE THAT Atlantic intends to request that the Court

ascertain just compensation for the subject property to be taken upon or after the expiration of

twenty-one (21) days from the service of this Notice.



Dated: November 6, 2019              Respectfully submitted,

                                     ATLANTIC COAST PIPELINE, LLC
                                     By Counsel

                                     s/ Richard D. Holzheimer, Jr.
                                     Richard D. Holzheimer, Jr. (VSB No. 40803)
                                     John D. Wilburn (VSB No. 41141)
                                     N. Patrick Lee (VSB No. 78735)
                                     Kang He (VSB No. 89237)
                                     MCGUIREWOODS LLP
                                     1750 Tysons Boulevard, Suite 1800
                                     Tysons, Virginia 22102
                                     Telephone: (703) 712-5000
                                     Facsimile: (703) 712-5050
                                     rholzheimer@mcguirewoods.com
                                     jwilburn@mcguirewoods.com
                                     plee@mcguirewoods.com
                                     khe@mcguirewoods.com



                                   3
 Case 6:19-cv-00075-NKM Document 3 Filed 11/06/19 Page 3 of 5 Pageid#: 182
                           Godfrey T. Pinn, Jr. (VSB No. 43106)
                           Franklin D. McFadden, Jr. (VSB No. 84187)
                           HARRELL & CHAMBLISS LLP
                           707 East Main Street, Suite 100
                           Richmond, Virginia 23219
                           Telephone: (804) 643-8401
                           Facsimile: (804) 648-2702
                           gpinn@hclawfirm.com
                           fmcfadden@hclawfirm.com

                           Counsel for Atlantic Coast Pipeline, LLC




                                  4
Case 6:19-cv-00075-NKM Document 3 Filed 11/06/19 Page 4 of 5 Pageid#: 183
                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 6, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, and I hereby certify that a true copy of the foregoing,

together with Plaintiff’s Complaint in Condemnation, will be served upon all named Defendants

via private process server or, for unknown landowners and if permitted by the court, via

publication. Once service is effectuated, an Affidavit/Return of Service will be filed with the

Court.



                                      s/ Richard D. Holzheimer, Jr.
                                      Richard D. Holzheimer, Jr.




                                   5
 Case 6:19-cv-00075-NKM Document 3 Filed 11/06/19 Page 5 of 5 Pageid#: 184
